Citation Nr: 0028218	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  95-23 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1965 
to June 1968 and from March 1971 to September 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied 
entitlement to service connection for a skin disorder as a 
residual of Agent Orange exposure during service. 

In March 1997, a hearing was held before Bettina S. Callaway, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  

The case was previously before the Board in May 1997, when it 
was remanded for retrieval of VA medical records.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

4.  A single service medical record shows a diagnosis of 
hives.  There is no evidence of any chronic skin disorder in 
any of the service medical records.  Separation examination 
reports indicate that the veteran's skin was "normal" on 
separation from each period of military service.  

5.  There is competent medical evidence of a current Agent 
Orange related skin disorder.  The current medical diagnosis 
is arthropod folliculitis.  

6.  There is no medical opinion, or other competent evidence 
linking any current skin disorder to the veteran's active 
military service, or to Agent Orange exposure during service.  


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well-grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).   
Put another way, "where 38 U.S.C. § 1116 and 38 C.F.R. 
§§ 3.307(d) and 3.309(e) are satisfied, the requirements for 
evidence of both service incurrence and causal nexus are 
satisfied."  Darby v. Brown, 10 Vet. App. 243, 246 (1997); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1999).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) (emphasis added).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1999). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (1999).

In this case the veteran avers that he developed a skin 
disorder, as a result of exposure to Agent Orange in service.  
The Board notes that the veteran had two separate periods of 
military service.  His discharge papers reveal that he served 
in Vietnam during his first period of service which was from 
June 1965 to June 1968.  The veteran's service medical 
records reveal a single instance of complaints of skin rash 
during this period of time.  The diagnosis was "hives."  
There is no further indication that the veteran suffered from 
any skin disorder during service.  On his June 1968 
separation examination the veteran's skin was evaluated as 
"normal" with no abnormalities noted by the examining 
physician.  There is no indication of any skin disorder 
during the veteran's second period of military service from 
March 1971 to September 1983.  

In March 1997 the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that he began having skin problems after his 
service in Vietnam.  

In April 1994 a VA examination of the veteran was conducted.  
The veteran reported having a recurring skin rash.  The 
diagnosis was "recurring pruritic dermatitis upper trunk and 
extremities, diagnosis undetermined."  Subsequently, the 
veteran received dermatology treatment at VA medical 
facilities.  A May 1994 treatment record indicates that the 
veteran reported "skin rash since return from Republic of 
Vietnam in 1968."  The Board notes that this is not 
supported by the evidence of record since the veteran's 
service medical records for his period of service from 1971 
to 1983 do not show any skin abnormalities of such a nature.  
A September 1994 VA dermatology treatment record indicates 
only a 2-year history of skin eruptions.  The assessment was 
"erythematous papular eruption - ?  Arthropod assault vs. 
eczema VA. ?  no evidence of PCT."  A skin biopsy was 
conducted.  the September 1994 VA pathology report was that 
the skin eruption was "consistent with arthropod [flea] 
bite."  Subsequent treatment records continue this 
diagnosis, such at the November 1995 VA treatment record 
showing an assessment of arthropod folliculitis, and 
intertrigo.

The Board notes that the veteran did have active service in 
the Republic of Vietnam during the Vietnam era.  However, 
there no competent medical evidence that the veteran has or 
has ever had chloracne or any other Agent Orange related skin 
disorder.  With no competent medical evidence of one of the 
diseases specified in 38 C.F.R. § 3.309(e) (1999) the 
veteran's claim for service connection for a skin disorder on 
the presumptive basis of Agent Orange exposure cannot be 
well-grounded.  Darby v. Brown, 10 Vet. App. 243, 246 (1997); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The veteran asserts that he developed a skin rash after his 
service in Vietnam and that he has had a rash ever since.  A 
review of the veteran's service medical records reveals the 
one instance where he was treated for hives.  Subsequently, 
there is no indication of a skin disorder.  The Board 
specifically notes that there was no indication of skin 
disorder during his second period of military service, which 
was after his service in Vietnam.  There is no indication in 
any of the service medical records of any chronic skin 
disorder.  Moreover, the recent medical history provided on 
VA treatment records reveal a history of rash dating to 
approximately 1992, which is almost 10 years after the 
veteran separated from his second period of service.    

The veteran asserts that he has had a skin rash ever since 
service.  He is competent to testify about symptoms such as a 
rash.  However, the veteran's sworn testimony and other 
statements are not competent evidence to establish the 
etiology of his current skin disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current skin disorder is 
related to his military service or to Agent Orange exposure 
during service.  See Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Board also notes 
that the veteran's assertions of having a rash continuously 
since service in Vietnam are not supported by the service 
medical records dated from 1971 to 1983 or by the recent VA 
treatment records.  

On a direct basis, the veteran's claim is also not well-
grounded.  Specifically, the veteran has presented no 
evidence of any chronic skin disorder during service and has 
presented no evidence which relates his current skin 
disorders to either his military service or to alleged Agent 
Orange exposure during service.  As such, the veteran does 
not meet the elements required for the claim to be well-
grounded.  See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996). 

"A claim for a disability cannot be well-grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis it was 
not well-grounded, the Board concludes that this error was 
not prejudicial to the veteran's claim.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well-grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).






	(CONTINUED ON NEXT PAGE)



ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

